DETAILED ACTION
Drawings
The drawings Fig. 1-2, 4 and 8 are objected to under 37 CFR 1.83(a) because they fail to show the content of blank boxes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
an imaging module, a processing unit in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,9,12-17 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Liang (“End-to-End Deep Structured Models for Drawing Crosswalks”, 2018) .

Regarding claim 1, Liang teaches a method of determining a boundary about an area of interest in an image set, the method comprising: 
obtaining the image set from an imaging modality ( input images in Fig. 1); and 
processing the image set in a convolutional neural network ( CNN in Fig. 1), wherein the convolutional neural network has been trained through: 
predicting an inverse distance map for an actual boundary in the image set ( Predicted inverse Distance Transform in Fig. 1)); and 
deriving the boundary from the inverse distance map ( Predicted Crosswalk Polygons in Fig. 1).

Regarding claim 2, Liang teaches the method of claim 1, wherein the deriving of the boundary from the predicted inverse distance map comprises thresholding the inverse distance map to obtain a binary boundary( Pg. 7 We use the angle prediction to define a set of candidate hypothesis including the road centerline angle… the inverse distance transform values are maximum right on the boundary, thus, our formulation will favor predicted boundaries that are right on it) and subsequently extracting a medial axis of the binary boundary( Pg. 7, ensure the two boundaries maximize the number of crosswalk pixels inside and maximize the number of background pixels outside; eq (5); Pg. 7, x1 and x2 are the two points on the centreline that define the crosswalk).

Regarding claim 3, Liang teaches the method of claim 1, wherein the boundary computed by the convolutional neural network is an open boundary or a closed surface boundary( Predicted Crosswalk Polygons in Fig. 1).

Regarding claim 4, Liang teaches the method of claim 1, wherein the convolutional neural network is configured to perform semantic image segmentation( Pg. 5, to produce semantic segmentation).

Regarding claim 5, Liang teaches the method of claim 1, wherein the convolutional neural network implements a U-Net architecture comprising four layers comprising encoder blocks and decoder blocks, wherein each encoder block comprises a plurality of convolution filters, and wherein each decoder block comprises a plurality of deconvolution filters( Fig. 2).

Regarding claim 6, Liang teaches the method of claim 5, wherein the image set comprises a plurality of two- dimensional (2D) images ( input images in Fig. 1), wherein the inverse distance map is predicted for a two-dimensional surface boundary about an area of interest in a 2D image of the plurality of 2D images( Predicted inverse Distance Transform in Fig. 1)), and wherein a two-dimensional boundary is inferred from the inverse distance map( Predicted Crosswalk Polygons in Fig. 1).



Regarding claim 9, Liang teaches the method of claim 1, wherein the image set comprises a plurality of two- dimensional (2D) images( input images in Fig. 1), wherein the inverse distance map is predicted for a two-dimensional surface boundary about an area of interest in a 2D image of the plurality of 2D images( Predicted inverse Distance Transform in Fig. 1), and wherein a two-dimensional boundary is inferred from the inverse distance map( Predicted Crosswalk Polygons in Fig. 1).

Regarding claim 9, Liang teaches the method of claim 1.
Liang does not expressly teach wherein the imaging modality is intracardiac echocardiography.
However, we have held that intracardiac echocardiography is directed to printed matter since it lacks requisite functional relationship to claimed method steps of neural network training and application. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight.

Regarding claim 13, Liang teaches a method of training a convolutional neural network for use in determining a boundary about an area of interest in an image set, the method comprising: 
annotating an image set to identify a boundary about an area of interest( Pg. 10, annotating 100 intersections with several annotators); 
replicating an inverse distance map of the boundary for use as a ground truth by the convolutional neural network( Pg. 10, alignment and centreline angle … ground truth); 
applying the convolutional neural network to the image set and the ground truth to predict an inverse distance map approximating the ground truth( Pg. 10, predicted alignment and centreline angle and compare it to the ground truth; Pg. 7, We use the angle prediction to define a set of candidate hypothesis including the road centerline angle, the mode of the prediction as well as ±2◦ and ±5◦ angles around that prediction.); and 
repeating the annotating, the replicating, and the applying until a desired level of accuracy has been achieved( Pg. 7, We then formulate the problem as an energy maximization problem; eq. (5)).

Regarding claim 16, Liang teaches the method of claim 13, wherein the convolutional neural network is configured to minimize a mean squared error between the ground truth and the predicted distance map(eq. (3) and (4)).

Regarding claim 17, Liang teaches medical imaging arrangement comprising: 
an imaging module( Pg. 1, LIDAR and camera) configured to provide an image set; 
a processing unit ( Pg. 1, Autonomous vehecles) comprising a convolutional neural network loaded into a memory of the processing unit, wherein the processing unit is configured to obtain the image set from the imaging module and process the image set in the convolutional neural network( CNN in Fig. 1), and wherein the convolutional neural network has been trained by predicting an inverse distance map for an actual boundary in the image set( Predicted inverse Distance Transform in Fig. 1) and deriving the boundary from the inverse distance map( Predicted Crosswalk Polygons in Fig. 1); and a user interface configured to display the computed boundary in a context of the image set ( Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)7 -8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang.

Regarding claims 7 and 10 , Liang teaches the method of claim 5 and 1.
Liang does not expressly teach wherein the image set comprises a three-dimensional (3D) image volume, wherein the inverse distance map is predicted for a three-dimensional surface boundary about an area of interest in the 3D image volume, and wherein a three-dimensional surface boundary is inferred from the inverse distance map.
However,  the claimed limitations is essentially applying the method of in claim 2  to a collection of 2d images that consists of a 3d Volume, and official notice is taken that it is well known in the art, as evidenced by KUTULAKOS ( “A Theory of Shape by Space Carving”, 2000), to construct 3D shapes from 2d images.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method in claim 2 to  a collection of 2d images that consists of a 3d Volume, with  motivation of generating 3d presentation of the interested object in the images. 
Regarding claims 8 and 11 , Liang teaches the method of claim 7 and 10, further comprising, prior to predicting the inverse distance map: generating the 3D image volume from a plurality of image slices obtained from a 2D imaging modality ( taught by official notice) .


Allowable Subject Matter
Claim 14  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is also objected to since it recites the limitations in claim 14.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661